Wood, J. (after stating the facts). 1. The court gave correct instructions covering the degrees of homicide included in the indictment and applicable to the evidence adduced. There was testimony to warrant the court in giving instruction No. 17. It correctly declared the law applicable to the testimony adduced on behalf of the State and tending to show that appellant was guilty of the crime of murder or manslaughter, and also the testimony on behalf of the appellant tending to show that the killing was done in self-defense.  2. The modification to appellant’s prayer for instruction No. 21 was also correct. There was substantial evidence from which the jury might have found that appellant wilfully killed Benedict after he discovered that Benedict had been disabled, having his wrist broken and having dropped his gun — that appellant .wilfully and maliciously fired into the body of Benedict three times after he discovered Benedict’s disabled and helpless condition. The testimony warranted the verdict, and the law was correctly declared. The judgment is therefore correct, and it must be affirmed.